PARKER, Judge.
G.S. 162-14, the statute upon which plaintiff’s claim is based, was originally enacted in 1777. Insofar as here pertinent it has remained virtually unchanged to the present times. Its provisions do not apply to a return made to process issued in a criminal proceeding. Martin v. Martin, 50 N.C. 349 (1858). The judgment appealed from is reversed and this cause is remanded with directions that plaintiff’s action be dismissed.
Reversed and remanded.
Chief Judge Brock and Judge Arnold concur.